Citation Nr: 0034079	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  94-01 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for hypertension, lung 
disorder, diabetes mellitus, heart disease, arthritis, 
anxiety disorder, hyperlipidemia, peripheral vascular 
disease, gastrointestinal disorders, eye disorders, penile 
disorders, and skin disorders secondary to exposure to 
Mustard Gas and/or other chemical/biological agents.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his son



ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant was a member of the Mississippi National Guard 
from November 1953 to April 1960.  He had active duty for 
training from July 25 to August 8, 1954, July 3 to July 17, 
1955, June 9 to June 24, 1956, July 20 to August 4, 1957, 
June 7 to June 22, 1958, and from July 18 to August 2, 1959.

This case comes before the Board of Veterans Appeals (Board) 
on appeal of decisions by the Department of Veterans Affairs 
(VA) regional office (RO) in Jackson, Mississippi.  

This case was before the Board in August 1999.  At that time, 
the Board determined that entitlement to service connection 
had not been established for the various disabilities claimed 
as due to exposure to Mustard Gas and/or other chemical or 
biological agents.  Accordingly, the appellant's appeal was 
denied.  The appellant appealed to the United States Court of 
Appeals for Veterans Claims (Court).

While this case was pending before the Court, the Office of 
General Counsel (for the Department of Veterans Affairs 
(VA)), on behalf of the Secretary, and the appellant, by and 
through his attorney, filed a joint motion for remand and for 
stay of proceedings.  The request was to vacate the August 
1999 decision by the Board, and to remand the case for 
further development and readjudication.  The Court granted 
this motion in a June 2000 order, and the case has since been 
returned to the Board for compliance with the directives 
stipulated in the motion.


REMAND

In support of his claim the appellant submitted a July 1995 
statement from a friend of the appellant's, a licensed 
practical nurse, who indicated that the appellant's many 
illnesses and symptoms were attributable to chemical and 
biological agents to which he was exposed in 1958 or 1959.

In statements dated in 1997, J. R. Bullock, Jr., M.D. opined 
that many of the appellant's disorders were related back to 
his military service and pertinent exposures during that 
time.  The physician acknowledged that there were other 
coexisting factors for consideration regarding the etiology 
of these disorders.  In subsequent correspondence dated in 
1997, the physician indicated that it was possible that the 
appellant's claimed residual disabilities were caused by 
exposure.  In a later statement, dated in June 1998, the 
physician indicated that the appellant had reported a history 
of exposure to multiple gases, to include Mustard Gas, while 
in service, and that while medical records documenting 
treatment the appellant received dating back to service were 
not available for review, the appellant's symptoms and 
diseases could be related to gas exposure.  July and October 
2000 statements from Dr. Bullock are to the effect that the 
exposure to the chemical agents resulted in not only the 
physical ailments but also several of his psychiatric 
ailments.

In the Joint Motion for Remand which was granted by the Court 
in June 2000 it was stated that the Board discounted the 
medical opinions favorable to the appellant's claim and that 
while the Board was free to assess the weight and credibility 
of the evidence, it must base its decision on independent 
medical evidence.  Colvin v. Derwinski, 1 Vet.App. 171 
(1991).  It was further noted that a VA examination had been 
conducted but that opinion s as to etiology of the claimed 
conditions was not requested or provided.

Accordingly, this claim is REMANDED to the RO for the 
following actions:

1.  The RO should furnish the veteran the 
appropriate release of information forms in 
order to obtain copies of the actual 
treatment records from Dr. J. Bullock, Dr. H. 
Madnani, Dr. B. Crawford, Dr. B. Lampton, and 
Dr. Soucie.  The RO should also inform the 
appellant that he has the right to submit 
additional evidence and arguments in support 
of his claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  Thereafter, the RO should forward the 
veteran's records to a VA specialist for 
review and for opinions concerning the 
following questions:

a)  Are there etiologies, other than the 
claimed exposure to the mustard gas or other 
chemical toxins/biological agents, for the 
development of hypertension, lung disorder, 
diabetes mellitus, heart disease, arthritis, 
anxiety disorder, hyperlipidemia, peripheral 
vascular disease, gastrointestinal disorders, 
eye disorders, penile disorders, and skin 
disorders?

b)  If yes, whether it is as likely as not 
that the disabilities in issue were caused by 
the claimed exposure to mustard gas or other 
chemical toxins/biological agents?

A complete rational for any opinion expressed 
should be included in the examination report.  
If the examiner desires additional 
evaluations and/or testing, they should be 
accomplished.  The examiner's attention is 
directed to the statements submitted by J. R. 
Bullock, Jr., M.D in 1997 and 1998, and most 
recently in July and October 2000, and the 
July 1995 statement submitted by a licensed 
practical nurse.

3.  Thereafter, the RO should readjudicate 
the issues in appellate status.

If the benefits sought on appeal remain denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and an opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate disposition of this case.  The appellant need 
take no action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



